Citation Nr: 0918509	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  06-25 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to March 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The Board notes that in an August 2004 rating decision, the 
RO denied the Veteran's claims for entitlement to service 
connection for diabetes mellitus associated with herbicide 
exposure; service connection for post-traumatic stress 
disorder (PTSD); service connection for testicular cancer; 
service connection for blackouts, service connection for 
confusion and short term memory loss; service connection for 
depression; service connection for sleep apnea; service 
connection for coronary artery disease; service connection 
for degenerative joint disease of the hips and right knee; 
and service connection for residuals of Osgood-Schlatter's 
disease, claimed as degenerative joint disease of the left 
knee.  

In a June 2006 rating decision, the RO granted the Veteran 
service connection for diabetes mellitus, type II.  In his 
July 2006 VA Form 9, the Veteran indicated that he only 
wished to appeal the issues of service connection for PTSD 
and service connection for coronary artery disease.  
Subsequently, in an October 2007 rating decision, the RO 
granted the Veteran service connection for PTSD.  

Accordingly, the Board finds that the only issue on appeal 
before the Board at this time is entitlement to service 
connection for coronary artery disease.

The Board also notes that in a January 2009 statement, the 
Veteran, through his representative, contends that his 
currently demonstrated coronary artery disease is secondary 
to his service-connected diabetes mellitus, Type II.  The 
issue of service connection for coronary artery disease, 
secondary to the service-connected diabetes mellitus, Type II 
has not previously been adjudicated, and is not before the 
Board at this time.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  An August 2004 rating decision, of which the Veteran was 
informed by letter dated August 19, 2004, denied service 
connection for coronary artery disease, as well as several 
other claims.

2.  No notice of disagreement (NOD) on the issue of service 
connection for coronary artery disease was received by the RO 
within one year of the August 19, 2004 notice of the rating 
decision that denied the Veteran's claim for service 
connection for coronary artery disease.

CONCLUSION OF LAW

The Board lacks jurisdiction to review the appeal on the 
issue of entitlement to service connection for coronary 
artery disease.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.101, 20.200, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Any statutory tribunal, like the Board, must ensure its 
jurisdiction over a case before deciding its merits, and a 
potential jurisdictional defect may be raised by the 
tribunal, sua sponte, or by any party, at any stage in the 
proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When 
the Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative, if any, will be given 
notice of the potential jurisdictional defect and granted a 
period of 60 days following the date on which such notice is 
mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  See 38 C.F.R. § 20.101(d) (2008).



By letter dated in May 2009, the Veteran was informed that 
the Board would be addressing the issue of whether an 
adequate NOD has been submitted with respect to the issue of 
entitlement to service connection for coronary artery 
disease.  The Veteran was given a period of 60 days to 
present argument and evidence on this issue and the 
opportunity to request a hearing.  No response was received 
from the Veteran during the 60-day response period.  
Accordingly, the Board will now address whether it has 
jurisdiction over this issue.

To have jurisdiction to review an RO denial, the Board must 
have before it a timely substantive appeal.  A timely 
substantive appeal requires, first, a written notice of 
disagreement (NOD) within one year after the date of notice 
of the RO denial.  An NOD is defined by regulation as a 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination and a desire to contest 
the result.  It must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If there was notice of an 
adjudicative determination on several issues at the same 
time, the specific determinations with which the claimant 
disagrees must be identified.  38 C.F.R. § 20.201 (2008); see 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) cert. 
denied, 537 U.S. 1071, 123 S.Ct. 687, 154 L.Ed.2d 564 (2002).  
Thereafter, the RO must issue a Statement of the Case (SOC) 
on the matter being appealed.  Then, appeal must be perfected 
by a final step - the filing of a VA Form 9 or other written 
equivalent thereof, indicating an intention to seek appeal to 
the Board.  38 U.S.C.A. § 7105(a) (West 2002), 38 C.F.R. §§ 
20.200-20.202 (2008).  

The threshold question to be answered is whether the Veteran 
timely entered an NOD following the August 2004 rating 
decision.  If the Veteran has not filed a timely NOD, then 
his appeal fails, and the claim is dismissed.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In an August 2004 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for 
diabetes mellitus associated with herbicide exposure; post-
traumatic stress disorder (PTSD); testicular cancer; 
blackouts, confusion and short term memory loss; depression; 
sleep apnea; coronary artery disease; degenerative joint 
disease of the hips and right knee; and residuals of Osgood-
Schlatter's disease claimed as degenerative joint disease of 
the left knee.  On August 19, 2004, the RO notified the 
Veteran of the rating decision and of his appeal rights.

In May 2005, the Veteran filed an NOD responsive to the 
August 2004 rating decision, and that NOD indicates that he 
disagreed with the denial of service connection for diabetes 
mellitus associated with herbicide exposure; service 
connection for PTSD; service connection for blackouts, 
confusion and short term memory loss; service connection for 
depression; service connection for sleep apnea; service 
connection for degenerative joint disease of the hips and 
right knee; and service connection for residuals of Osgood-
Schlatter's disease claimed as degenerative joint disease of 
the left knee.  He did not list service connection for 
coronary artery disease among the issues he wished to appeal.  
Furthermore, there was no other correspondence received from 
the Veteran within the one-year time period which could be 
construed as an NOD on the issue of service connection for 
coronary artery disease.  In this regard, the Board notes 
that in his VA Form 9, received by the RO on July 27, 2006, 
the Veteran indicated that he wished to appeal issues of 
service connection for PTSD and service connection for 
coronary artery disease.  The Board notes that the Veteran's 
VA Form 9 cannot be construed as a timely NOD because 
although it adequately expressed disagreement with the RO's 
August 2004 rating decision, it was received more than one 
year after the August 19, 2004 notice of the action appealed.

The Veteran was notified of the Board's intent to address the 
timeliness of the NOD in a letter dated May 9, 2009.  As of 
this date, the Veteran has not submitted a response to the 
Board's May 2009 letter.

Given that the Veteran has not submitted a timely NOD with 
regard to his claim for service connection for coronary 
artery disease, the Board is without appellate jurisdiction 
to consider this issue.  See 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist and enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim, is inapplicable to this case, the 
disposition of which is based on a lack of jurisdiction.


ORDER

The appeal on the issue of entitlement to service connection 
for coronary artery disease, is dismissed for lack of Board 
jurisdiction.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


